Case 2:16-cv-00760-WKW-JTA Document 72 Filed 08/10/20 Page 1 of 1




  SENDER: COMPLETE THIS SECTION                           COMPLETE THIS SECTION ON DELIVERY

 • Complete items 1, 2, and 3.                            A. Signature
 X Print your name and address on the reverse                                                              ❑ Agent
                                                          X
     so that we can return the card to you.                                                                El Addressee
 III Attach this card to the back of the mailpiece,       B. Pfetvived y(Printed Name)                C. Date of Delivery
     or on the front if space permits.
 1
                                                                                                            tO -240
                                                              Is delivery address different from item 1? El Yes
                                                              If YES,enter delivery address below:       El No
     Warden
     Buliock County Correctional Facility
     PO Box 5107
     Union Springs, AL 36089                                  Racy -7cio ader(70
      111111 uui 11111011111 III 1 I II
                                                      D. SerOce Type                             0 Priority Mali Expresser
                                                      0 Adult Signature                          0 Registered MailTM
                                                      0     ult Signature Restricted Delivery    0 Registered Mail Restricted
                                                           ertified Mailer                         pellvery
         9590 9402 4838 9032 4475 70                     Certified Mail Restricted Delivery          etum Receipt for
                                                      0 Collect on Delivery                        Merchandise
  2. Article Number (Transfer from service label)     01 Collect on Delivery Restricted Delivery 0 Signature ConfirrnationTM
                                                      0 insured Mail                             0 Signature Confirmation
   7018 0680 0000 0843 2948                           0 Insured Mail Restricted Delivery
                                                        (over $500)
                                                                                                   Restricted Delivery

  PS Form 3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt
